                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Jolene C.                                       )
                                                )
               Plaintiff,                       )
                                                )      Case No. 18 CV 50015
       v.                                       )
                                                )      Magistrate Judge Lisa A. Jensen
Andrew Marshall Saul,                           )
Commissioner of Social Security,                )
                                                )
               Defendant.                       )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Jolene C. brings this action under 42 U.S.C. § 405(g) challenging the denial of

disability benefits. The parties consented to the jurisdiction of the United States Magistrate

Judge pursuant to 42 U.S.C. 626(c). For the reasons set forth below, the decision is reversed and

remanded for further proceedings consistent with this Memorandum Opinion and Order.

                                        I. BACKGROUND

       Plaintiff was born on August 6, 1972. In July 2001, Plaintiff received a lumbar epidural

anesthetic injection for labor and delivery and suffered numbness from her right inner thigh to

her right inner calf muscles. R. 254. On September 13, 2011, Plaintiff filed her application for

disability insurance benefits, alleging disability since May 1, 2007 with a date last insured on

June 30, 2012. R. 9. On January 23, 2013, the Administrative Law Judge (“ALJ”) held a

hearing to review the Commissioner’s denial of Plaintiff’s request for benefits. R. 23. Plaintiff

testified that she still felt numbness, she could not sit very long, she had to ice and elevate her

knee daily, she was unable to stand for long periods of time, and her leg had gotten weaker since

the alleged onset. R. 29–31. On March 29, 2013, the ALJ issued his decision that Plaintiff was
not disabled. R. 9–16. Plaintiff filed a complaint in the U.S. District Court for the Northern

District of Illinois on July 23, 2014, and on April 11, 2016, Magistrate Judge Iain Johnston

issued an opinion remanding the decision for further proceedings. R. 823–51.

       Pursuant to the remand, the Appeals Council directed the ALJ to conduct another

administrative hearing to primarily give more extensive discussion of the musculoskeletal

listings in relation to the Plaintiff’s condition. R. 725. On October 18, 2016, Plaintiff,

represented by an attorney, testified at another hearing before the ALJ. Dr. Steven Golub, an

impartial medical expert, and Diamond Warren, an impartial vocational expert, appeared and

testified at the hearing. R. 743–803.

       Plaintiff testified that her leg worsened and that she could only walk half a block. R. 754.

She testified that Dr. Christopher Jelinek was her primary care physician and that he was familiar

with how Plaintiff was functioning the past several years. R. 757–58. Plaintiff further testified

that Dr. Jelinek’s only recommendation was physical therapy. R. 758. Plaintiff was only able to

sit fifteen to twenty minutes before she had to stand up. R. 761. At home, Plaintiff took care of

the children, did laundry, vacuumed, and performed other household activities. R. 762. Plaintiff

testified that she could do a household activity for only about ten or fifteen minutes before she

had to sit. R. 763.

       Dr. Golub testified as an impartial medical expert who reviewed Plaintiff’s medical

records. Dr. Golub testified that he was familiar with Listing 1.04, disorders of the spine. R.

769. Listing 1.04(A) describes disorders of the spine with “[e]vidence of nerve root compression

characterized by neuro-anatomic distribution of pain, limitation of motion of the spine, motor

loss . . . accompanied by sensory or reflex loss and, if there is involvement of the lower back,

positive straight-leg raising test[.]” 20 C.F.R. Pt. 404, Subpt. P, App. 1. Dr. Golub testified that



                                                  2
he had reviewed records of Dr. Mirza from July of 2001, including an EMG that was consistent

with radiculopathy. Dr. Golub agreed that at least as of 2001 Plaintiff’s doctors were diagnosing

some kind of neurologic injury. Dr. Golub stated he reviewed an MRI from April 2004 and the

latest thorough examination he reviewed was by Dr. Arcadio Dumpit in November 2011.1 R.

770. Based on the history and findings set forth in his record review, the ALJ asked Dr. Golub if

Plaintiff satisfied the requirements of Listing 1.04(A). Dr. Golub answered, “Yes.” R. 773. Dr.

Golub stated that the straight leg raise was positive back in 2011 and there was neuroanatomic

distribution, both of which equaled the requirements in Listing 1.04(A). Id. The ALJ then

pointed to the examination from June 2014 by Plaintiff’s treating family physician, Dr. Jelinek.

Id. Dr. Jelinek found Plaintiff’s straight leg raising was negative. Id. The ALJ asked Dr. Golub

in light of these findings “[a]re you changing your mind about whether or not this person meets

or equals a listing?” R. 774. Dr. Golub responded, “I think it’s going to be really difficult to

make concrete appraisal without a more thorough, a more recent exam.” Id.

           The ALJ also asked Dr. Golub about his opinion regarding Plaintiff’s capacity to do work

before June of 2012. He read Dr. Golub the results of a 2006 MRI of the lumbar spine. Dr.

Golub testified that “based on that [MRI report,] there’s no nerve root impingement. And, by the

way, there was no nerve root impingement in 2002 either. So, that leads me to wonder, why the

degree of clinical symptoms . . . I really think she needs a thorough clinical exam to see what the

level of dysfunction is.” R. 778. The ALJ asked him “Do you feel confident that she meets or

equals a listing?” Id. He stated “No, not -- I don’t know, because you -- that exam bothers me in

2014.” Id.




1
    Dr. Dumpit was an internal medicine consultative examiner who examined Plaintiff on October 7, 2011.

                                                         3
          Diamond Warren, the vocational expert, also testified at the hearing. The ALJ asked if

there are jobs for an individual with Plaintiff’s residual functional capacity (“RFC”). Mr.

Warren answered that such an individual could work as a call-out operator or an address clerk.

R. 791.

          Following the hearing, Plaintiff underwent a neurologic consultative examination

performed by Dr. Rakesh Garg on November 7, 2016. R. 1010. Dr. Garg opined that Plaintiff

“has no wasting in any of the muscles in the right leg and if she has any problem with the nerve,

some kind of muscle atrophy would be expected, but she has none.” Id. Dr. Garg also opined

that she had normal knee and ankle reflex on both sides indicating that she did not have

lumbosacral radiculitis. Id. In sum, the “neuro examination is completely normal and [Dr. Garg

did] not find any focal neurological deficit indicating either a neuropathy or a lumbosacral

radiculitis.” Id. Plaintiff did not require any cane or crutches. Id.

          The same ALJ again issued his written opinion denying Plaintiff’s claims for disability

benefits. R. 725–36. In evaluating Plaintiff’s claim, the ALJ used the Social Security

Administration’s five-step sequential evaluation process. 20 C.F.R. § 404.1520(a). At step one,

the ALJ found that Plaintiff did not engage in substantial gainful activity during the period from

her alleged onset disability date, May 1, 2007, to her date last insured, June 30, 2012. R. 727.

At step two, the ALJ found that Plaintiff had the following severe impairments: complications of

childbirth epidural, right knee cyst, and mild obesity. Id. At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. R.

728. More specifically, the ALJ found that Plaintiff did not meet the requirements of either

Listing 1.02 or 1.04. Id. With regard to his Listing 1.04 analysis, the ALJ stated that, based on a



                                                  4
November 2016 consultative neurology examination, there were no focal neuralgic signs that

would implicate neuropathy or lumbar radiculitis. Id. Given the lack of evidence concerning

nerve root compression, the claimant’s impairments also would not satisfy Listing 1.04A

requirements.” R. 728.

       The ALJ proceeded to step four where he found that Plaintiff had an RFC to perform

sedentary work as defined in 20 C.F.R. § 404.1567(a) except no more than occasional stooping,

no climbing of ladders, ropes, or scaffolds, no crawling or kneeling, and no exposure to

unprotected heights, heavy equipment, or operating machinery. R. 729. The ALJ found that

Plaintiff had no past relevant work. R. 734. Finally, at step five, the ALJ found that there were a

significant number of jobs in the national economy that Plaintiff could have performed. Id.

       In his decision, the ALJ reviewed several medical opinions before ultimately deciding

that Plaintiff was not disabled, under the Social Security Act, at any time from May 1, 2007, the

alleged onset date, to June 30, 2012, the date last insured. R. 735. The ALJ found that the

medical expert, Dr. Golub, stated the Listing 1.04 requirements “might be met” from the onset

date to the December 2011 consultative examination by Dr. Dumpit, but Dr. Golub “seemed to

change his mind” after reviewing the June 2014 examination by Dr. Jelinek. R. 733. The ALJ

found Dr. Golub’s analysis to be “sound and consistent[,]” and assigned his opinion “substantial

weight, except to the extent claimant tenuously might suggest that Dr. Golub endorsed Listing

Severity.” Id. The ALJ went on to state that Dr. Golub was “clear in concluding that she did not

meet a Listing[.]” Id. When assessing Dr. Garg’s opinion, the ALJ found that the neurologic

consultative examination was unremarkable. Id. It showed no wasting in any muscles in the

right leg and no clinical finding indicating neuropathy or a lumbosacral radiculitis. Id. In Dr.

Garg’s estimation, Plaintiff had no need for a cane. Id. The ALJ found that ambulation



                                                 5
remained effective and that neither Listing 1.02 nor 1.04 would be met. Id. The ALJ accorded

“substantial weight” to Dr. Garg’s opinion minus portions of the opinion related to the RFC. R.

734. Finally, the ALJ gave Dr. Dumpit’s 2011 examination “minimal weight because it is

singular in nature, and superseded by other inconsistent substantial evidence.” Id.

       The ALJ also found that, when considering Plaintiff’s RFC, “the objective findings in

this case fail to provide strong support for the claimant’s allegations of disabling symptoms and

limitations.” R. 730. The ALJ stated that Plaintiff reported issues with her right knee and

falling, but there was no diagnostic imaging to support this impairment. Id. Plaintiff never went

to the emergency room after a fall. Id. Further, the ALJ pointed to large gaps in treatment for

this impairment; Plaintiff was not seen for right leg pain from October 2007 to September 2010,

the right leg was not addressed until Dr. Dumpit’s October 2011 examination, and it was not

addressed again until June 2014. R. 730–31. As to whether Plaintiff’s impairments require her

to avoid sitting down for an extended period of time or require her to elevate her leg during

substantial portions of the day, the ALJ also found that Plaintiff did not use any pain medications

except over-the-counter analgesics. R. 732. Further, the ALJ found that despite having medical

insurance, Plaintiff had never undergone an EMG to evaluate why she was falling three times a

day. Id. The ALJ finally pointed to the November 2016 consultative neurological examination

that showed no abnormalities and to the lack of evidence of pain management or physical

therapy treatment. R. 731.

       The ALJ found the Plaintiff to be “not consistent.” Id. The ALJ found Plaintiff’s

testimony that she was not using a cane because it was not recommended to her to be

inconsistent with Plaintiff’s October 2011 consultative examination where Dr. Dumpit did advise

that a cane would be helpful. Id. Plaintiff testified that she needs to go with someone to go



                                                 6
grocery shopping, but her function report indicated that she could shop on her own. Id. In sum,

the ALJ concluded that Plaintiff’s “medically determinable impairments could reasonably be

expected to cause the alleged symptoms; however, the claimant’s statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” Id.

(emphasis added).

       On March 1, 2017, the ALJ issued his decision finding that Plaintiff was not disabled. R.

725–36. Plaintiff filed another complaint in this Court on January 19, 2018, seeking review of

the ALJ’s decision.

                                 II. STANDARD OF REVIEW

       Under the Social Security Act, a person is disabled if she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Social

Security Administration has set forth a five-step sequential evaluation process to determine if a

claimant is disabled: (1) Is the claimant presently unemployed? (2) Does the claimant have a

severe impairment? (3) Does the claimant’s impairment meet or equal an impairment specifically

listed in the regulations? (4) Is the claimant unable to perform a former occupation? and (5) Is

the claimant unable to perform any other work in the national economy? 20 C.F.R. §

404.1520(a)(4); Young v. Sec'y of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

       If the Commissioner's decision is supported by substantial evidence, the court on judicial

review must uphold that decision even if the court might have decided the case differently in the

first instance. See 42 U.S.C. § 405(g). Substantial evidence is “such relevant evidence as a



                                                 7
reasonable mind might accept as adequate to support a conclusion.” Beardsley v. Colvin, 758

F.3d 834, 836 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Accordingly, the reviewing court takes a very limited role and cannot displace the decision by

reconsidering facts or evidence or by making independent credibility determinations. Elder v.

Astrue, 529 F.3d 408, 413 (7th Cir. 2008). Instead, the court looks to whether the ALJ

articulated an “accurate and logical bridge” from the evidence to his conclusions. Craft v.

Astrue, 579 F.3d 668, 673 (7th Cir. 2008). Thus, even if reasonable minds could differ as to

whether the clamant is disabled, courts will affirm a decision if the ALJ’s opinion is adequately

explained and supported by substantial evidence. Elder, 529 F.3d at 413 (citation omitted).

Where the Commissioner's decision “lacks evidentiary support or is so poorly articulated as to

prevent meaningful review, the case must be remanded.” Steele v. Barnhart, 290 F.3d 936, 940

(7th Cir. 2002).

                                          III. ANALYSIS

       In the present case, Plaintiff advances two main arguments for reversing or remanding the

decision. First, Plaintiff argues that the ALJ erred in finding that Plaintiff’s right extremity

impairment did not meet the 20 C.F.R. Pt. 404, Subpart. P, App. 1, § 1.04(A) listing. Second,

Plaintiff argues that the ALJ erred in his evaluation of Plaintiff’s statements that addressed the

intensity, persistence, and limiting effects of her pain and symptoms. For the reasons set forth

below, the Commissioner’s decision is reversed and remanded.

A. Listing Determination

       First, Plaintiff argues that the ALJ erred in finding that Plaintiff’s right extremity

impairment did not meet the Listing 1.04(A). Listing 1.04(A) states that a spinal disorder

qualifies as a disability if there is “[evidence] of nerve root compression characterized by neuro-



                                                  8
anatomic distribution of pain, limitation of motion of the spine, motor loss (atrophy with

associated muscle weakness or muscle weakness) accompanied by sensory or reflex loss and, if

there is involvement of the lower back, positive straight-leg test (sitting and supine)[.]” 20 C.F.R.

Pt. 404, Subpt. P., App. 1, § 1.04(A). To satisfy step three, a Plaintiff must show that she met or

medically equaled the criteria under Listing 1.04(A) during the relevant period. McHenry v.

Berryhill, 911 F.3d 866, 872 (7th Cir. 2018). The relevant period is between the date of alleged

onset of disability and the date last insured. McHenry, 911 F.3d at 869. Here, Plaintiff’s onset

date is May 1, 2007 and her date last insured is June 30, 2012. Thus, if Plaintiff met the 1.04(A)

listing requirements between May 1, 2007 and June 30, 2012, she is determined to be disabled,

no further analysis is required, and she is entitled to benefits.2

           Dr. Golub was called to testify at the rehearing as a consultative expert to address the

issue of whether Plaintiff met the 1.04(A) listing during the relevant period. Dr. Golub testified

that he was familiar with the Commissioner’s Appendix 1 listing criteria, in particular §1.04. R.

769. The ALJ asked Dr. Golub whether Plaintiff satisfied the requirements of Listing 1.04(A).

R. 772–73. Dr. Golub answered, “Yes.” R. 773. Dr. Golub noted that the straight leg raise was

positive in 2011 and there was neuroanatomic distribution, both of which were characteristics

satisfying Listing 1.04(A). Id. A physician’s retrospective opinion that the claimant was

disabled during the relevant time period is relevant and may be substantial evidence of disability

if it is corroborated by evidence contemporaneous with the eligible period. Estok v. Apfel, 152

F.3d 636, 640 (7th Cir. 1998). Here, Dr. Golub’s opinion that plaintiff met Listing 1.04(A) as of

October 2011 was corroborated by Dr. Dumpit’s October 2011 examination findings. Dr.

Dumpit observed diminished right popliteal and dorsalis pedis pulses due to pedal edema. R.



2
    20 C.F.R. § 404.1509 states that the impairment must have lasted for a continuous period of at least 12 months.

                                                            9
424. Active range of motion testing of the lumbar spine produced pain in the lower back and

numbness and tingling in the right leg. R. 425. She had pitting edema in the right leg and right

foot. R. 425. She demonstrated a positive straight leg raise test. Id. Right lower extremity

strength was diminished. Her gait was uneven and wobbly due to lower back pain. She

demonstrated diminished right step length, step height and push off. Id. She demonstrated

difficulty getting onto and off the examination table due to low back pain and right leg pain and

numbness and difficulty squatting and rising due to right leg pain numbness. Id. She had

decreased sensation to touch in the right leg and right foot. Id. Her right knee- and ankle-deep

tendon reflexes were decreased. Id.

         In his analysis of step three, however, the ALJ did not even address Dr. Golub’s

retrospective opinion or the corroborating medical record evidence that substantiated it. Rather,

the ALJ pointed to a 2016 consultative examination by Dr. Garg, performed after the hearing,

that showed no focal neurological signs that would implicate neuropathy or lumbar radiculitis.

R. 728. The ALJ stated that “[g]iven the absence of evidence concerning nerve root

compression, the claimant’s impairments also would not satisfy Listing 1.04A requirements.” Id.

         The ALJ offered further justification for the lack of 1.04(A) listing criteria in his step

three analysis. According to the ALJ, Dr. Golub indicated that an October 2006 lumbar MRI

showed an absence of disc herniation, stenosis or foraminal narrowing. R. 728. The ALJ stated

that in Dr Golub’s view, the October 2006 MRI diminished the significance of a July 2001

evaluation by orthopedic Dr. Mirza,3 reflecting right 3-4/5 quadricep weakness and an EMG that

appeared possibly consistent with right L2-L4 radiculopathy. Id. However, Dr. Golub did not



3
  The ALJ’s opinion referred to a July 2011 evaluation of Dr. Mirza. R. 728. This Court believes this is a
typographical error as Dr. Mirza evaluated Plaintiff in July of 2001 and thus this Court assumes that is the
evaluation to which the ALJ is referring.

                                                          10
say that the 2006 MRI diminished any findings by Dr. Mirza. Dr. Golub testified that “[i]t has to

be substantiated by a clinical exam. If it’s not, I don’t care, really, what the MR shows.” R.

779. In fact, Dr. Golub was aware of a previous 2002 MRI that also showed that there was no

evidence of nerve root impingement and he still voiced his opinion that she met the 1.04 listing

as of October 2011. R. 778.

         More importantly, however, even assuming that Dr. Golub’s testimony can be construed

as concluding that the 2006 MRI diminished the significance of Dr. Mirza’s 2001 exam findings,

the ALJ does not explain how this is relevant or somehow detracts from Dr. Golub’s testimony

that Plaintiff met Listing 1.04(A) at the time of Dr. Dumpit’s October 2011 examination. Dr.

Mirza’s 2001 evaluation was six years prior to the alleged onset date. The 2006 MRI was one

year prior to the alleged onset date. Without explanation, this Court cannot determine the ALJ’s

line of reasoning here and even if it could, federal courts cannot build the logical bridge on

behalf of the ALJ. Jensen v. Colvin, No. 10 CV 50312, 2013 WL 5346418, at *10 (N.D. Ill.

Sept. 23, 2013).

         Perhaps the ALJ was aware of his overreach with respect to his interpretation of Dr.

Golub’s testimony. He concluded his step 3 analysis by stating that he “is accepting the point of

view of post-remand consultative neurologist Rakesh Garg, M.D. as dispositive on the issue of

Listing severity, and is not relying simply upon the construction of the medical expert at

hearing.” R. 728. However, nowhere in his step three analysis did the ALJ explain how a 2016

examination was dispositive as to whether Plaintiff met Listing 1.04(A) prior to July of 2012.4




4
  In fact, at the hearing, the ALJ seemed to admit that the results of the 2016 exam would have little relevance to
Plaintiff’s condition during the insured period. He states: “So, if I go and I get the 2016 or 2017 evaluation, it’s
either going to more or less along the lines of the evaluation in 2014. Could be like the evaluation in 2011. How’s
that really helping us during the insured period?” R. 785.


                                                         11
“The law requires that a claimant demonstrate his disability within the prescribed period of

eligibility, not prior to nor subsequent to the dates in question.” Jeralds v. Richardson, 445 F.2d

36, 39 (7th Cir. 1971); see also Gonzales v. Berryhill, No. 5:18-cv-01324-JDE, 2019 U.S. Dist.

LEXIS 83116, at *14 (C.D. Cal. May 16, 2019) (statement that Plaintiff could walk four blocks

contained in medical records over two years after relevant period ended had limited relevance to

her condition during relevant period); Coronado v. Comm’r of Soc. Sec., No.

115CV00806AWISAB, 2017 WL 489209, at *20 (E.D. Cal. Feb. 6, 2017) (“If Claimant

improved after the date last insured and prior to [the doctor’s] examination, then the limitations

that [the doctor] assessed do not accurately reflect Claimant’s condition prior to date last

insured.”); Cueller v. Astrue, No. 10-C-619, 2011 WL 1743841, at *9 (E.D. Wis. May 5, 2011)

(“Even if the plaintiff’s weight loss could lead to the conclusion that he is not presently disabled,

it does not preclude a finding that he was disabled at some prior period after his alleged onset but

prior to the date last insured. The ALJ did not seem to consider this possibility.” Thus, remand

was ordered.)

       If there was some specific reason why the ALJ felt that a 2016 examination, some four

years after the date last insured, was “dispositive” as to whether Plaintiff met Listing 1.04(A)

during the relevant period, he was required to explain that opinion thoroughly. Murphy v.

Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ . . . must adequately articulate his analysis

so that [a reviewing court] can follow his reasoning.”); see also Berger v. Astrue, 516 F.3d 539,

544 (7th Cir. 2008) (even when adequate record evidence exists to support the Commissioner’s

decision, the decision will not be affirmed if the Commissioner does not build an accurate and

logical bridge from the evidence to the conclusion). This Court read the entire opinion in search

of further explanation by the ALJ regarding his finding that Plaintiff did not meet the 1.04(A)



                                                 12
Listing. The ALJ’s decision must be read as a whole. See Rice v. Barnhart, 384 F.3d 363, 370

n.5 (7th Cir. 2004). Nowhere in the ALJ’s opinion did he explain why the 2016 evaluation was

dispositive on the issue of Listing criteria during the relevant period.

       In his analysis of step 4, the ALJ acknowledged that “Dr. Golub said Listing 1.04 might

be met through [the] December 2011 Arcadio Dumpit consultative examination[.]” R. 733. He

stated, however, that Dr. Golub “seemed to change his mind based upon the June 2014

Christopher Jelinek examination.” Id. This was a mischaracterization of Dr. Golub’s testimony.

As set forth above, when asked if Plaintiff met the 1.04 listing, Dr. Golub answered “Yes.” R.

773. He based this answer on Dr. Dumpit’s findings on his October 7, 2011 examination. Thus,

Dr. Golub unequivocally stated that Plaintiff met the listing at least through October 7, 2011.

When the ALJ drew Dr. Golub’s attention to the June 2014 Dr. Jelinek examination, he did not

ask Dr. Golub if those results changed his mind as to whether Plaintiff met the listing during the

relevant period. The ALJ asked him “Do you feel confident that she meets or equals a listing?”

R. 778. To which Dr. Golub responded “No, not -- I don’t know, because you -- that exam

bothers me in 2014.” Id. At most this answer indicated that Dr. Golub was uncertain, based on

the new information given to him by the ALJ, whether Plaintiff met the listing in June of 2014 or

thereafter. The ALJ did not explain why Dr. Golub’s uncertainty as to whether Plaintiff met the

1.04(A) listing in June of 2014 or thereafter diminishes his unequivocal testimony that she met

the listing prior to June of 2012. Plaintiff only had to establish that she met the Listing at some

time during the relevant period and that those Listing criteria lasted for a duration of at least 12

months. 20 C.F.R. §§ 404.1520(d), 404.1509.

       Moreover, the ALJ’s questioning of Dr. Golub regarding Listing 1.04(A) was phrased in

such a way that he appears to be asking Dr. Golub if Plaintiff currently meets the listing. He



                                                 13
asked “Do you feel confident that she meets or equals a listing?” R. 778. Later he asked “So,

let’s say that you were simply looking at the record now, and I’m concluding that, based on your

last response, we’re not meeting or equaling any one of the Commissioner’s listings, correct?”

Id. However, whether Plaintiff meets Listing 1.04(A) now or at the time of the hearing is not

relevant to his step three analysis. See Blom v. Barnhart, 363 F.Supp.2d 1041 (holding that the

ALJ improperly focused his questioning on plaintiff’s current condition rather than the relevant

time period). If the ALJ determines that Plaintiff does not currently meet the Listing, this may

be used as a basis for determining an end date for her disability benefits. But failing to meet the

listing now (or at the time of the hearing) does not, at least without some explanation, mean that

she did not meet the listing during the relevant period. This is especially true given Dr. Golub’s

testimony that she met the Listing 1.04(A) as of October of 2011. R. 773.

       The ALJ’s assignment of weight to the medical evidence did not provide adequate

explanation for his findings regarding the Listing. The ALJ gave Dr. Dumpit’s 2011

examination “minimal weight because [it] is singular in nature, and superseded by other

inconsistent substantial evidence.” R. 734. However, the inconsistent evidence included Dr.

Jelinek’s 2014 examination and Dr. Garg’s 2016 examination, both of which were subsequent to

the relevant period. Once again, the ALJ did not explain why this subsequent evidence is

“substantial” with respect to whether she met the Listing during the relevant period. Dr. Dumpit

was selected by the Commissioner to examine Plaintiff. When such an examining doctor finds a

claimant disabled and the ALJ rejects that opinion, the Seventh Circuit has deemed this as an

“unusual step” that requires a “good explanation[.]” Beardsley, 758 F.3d at 839. As set forth

above, no such explanation was offered by the ALJ. Moreover, the examination by Dr. Garg,

which the ALJ ruled was dispositive on whether Plaintiff met the listing, was also “singular in



                                                14
nature” and more importantly occurred subsequent to the relevant period. The ALJ did not

explain how this singular evaluation, that occurred subsequent to the relevant period, is entitled

to more weight than the singular examination performed by a consultative examiner during the

relevant period, especially in light of the fact that that consultative examiner found the Plaintiff

disabled.

       Nor did the ALJ’s discussion of the weight given to Dr. Golub’s findings adequately

address the ALJ’s finding that Plaintiff did not meet Listing 1.04(A). The ALJ stated that he was

giving Dr. Golub’s opinions “substantial weight” in all regards “except to the extent that

claimant tenuously might suggest that Dr. Golub endorsed Listing severity. Dr. Golub was clear

in concluding that she did not meet a Listing and that she retained some reduced work

capacities.” R. 733. Giving substantial weight to all portions of Dr. Golub’s opinion except the

opinion that she met Listing 1.04(A) is internally inconsistent. The ALJ does not explain why

only those portions of Dr. Golub’s opinion deserved substantial weight. Moreover, as set forth

above, the ALJ mischaracterized Dr. Golub’s opinion. Dr. Golub was not “clear in concluding

that she did not meet a listing” especially with regard to the relevant time period. In conclusion,

because the ALJ did not adequately explain how a 2016 medical evaluation occurring four years

after the date last insured was “dispositive on Listing severity” during the relevant period and

further because the ALJ relied upon two examinations subsequent to the relevant period to

discount a consultative examination conducted during the relevant period, without adequate

explanation, the case must be remanded to the ALJ for further evaluation. See Steele, 290 F.3d

at 940 (where the Commissioner’s decision “lacks evidentiary support or is so poorly articulated

as to prevent meaningful review, the case must be remanded.”)




                                                 15
         This Court is not ruling that Plaintiff’s medical records or examinations after the relevant

time period can never be relevant to whether a social security claimant meets a Listing during the

relevant time period. The Seventh Circuit has ruled that medical records that postdate the

relevant time period may shed light on the claimant’s disability during the relevant time period.

Halvorsen v. Heckler, 743 F.2d 1221, 1226 (7th Cir. 1984).5 However, because the ALJ failed to

adequately explain why or how medical examinations subsequent to the date last insured are

relevant to whether Plaintiff met Listing 1.04(A) during the relevant period, this case must be

remanded. During remand the ALJ must address specifically whether Plaintiff met Listing

1.04(A) during the relevant time period (May 1, 2007 through June 30, 2012). If the ALJ is

relying on medical examinations that postdate the relevant period to support a conclusion that

Plaintiff did not meet the Listing during the relevant period, he must explain how these

subsequent examinations are relevant to Plaintiff’s medical condition during the relevant period.

The ALJ should also address the time period during which she met the Listing, and if it is the

ALJ’s determination that she no longer meets the Listing, the last date on which she met the

Listing.

         This Court is mindful that this is the second remand on the issue of the listing criteria.

However, given the findings of the consultative examiner Dr. Dumpit, which supported a finding

of disability by virtue of the listing criteria and a second consultative expert who relied on those

findings to opine that Plaintiff met the Listing 1.04(A) criteria during the relevant period, any

decision that discounts those findings must be clearly explained.




5
 . However, Halverson dealt with a situation where records that postdated the relevant time period helped establish a
claimant’s disability prior to the insured status.

                                                         16
B. Symptoms Evaluation

           Second, Plaintiff argues that the ALJ erred in his evaluation of Plaintiff’s statements that

addressed the intensity, persistence, and limiting effects of her pain and symptoms. More

specifically, Plaintiff argues that the ALJ impermissibly used a “not entirely consistent” standard

and improperly assessed Plaintiff’s credibility solely based on the absence of objective medical

evidence. However, because the case is being remanded on other grounds and because the ALJ

will likely have to reconsider his symptoms evaluation in light of any new findings, this Court

need not determine whether the ALJ’s symptoms evaluation was “patently wrong.” Schmidt v.

Astrue, 496 F.3d 833, 843 (7th Cir. 2001) (An ALJ’s credibility determination is granted

substantial deference by a reviewing court unless it is “patently wrong.”). However, on remand,

the ALJ should refrain from using the “not entirely consistent” boiler plate language that has

been criticized by the Seventh Circuit.6

           Moreover, in analyzing the Plaintiff’s symptoms, the ALJ discounted Plaintiff’s

testimony in part because there were large gaps in the treatment of the impairment. R. 730–31.

The ALJ did ask Plaintiff during the administrative hearing whether she had health insurance and

if there were any other reasons why Plaintiff did not seek additional treatment or medical care, to

which Plaintiff explained that money was tight. R. 755–56. Moreover, Plaintiff stated that an

additional reason for the gaps in treatment were that she was told that there was nothing that



6
    The ALJ used the following boilerplate language in his opinion:

           the undersigned finds that the claimant’s medically determinable impairments could reasonably be
           expected to cause the alleged symptoms; however, the claimant’s statements concerning the
           intensity, persistence and limiting effects of these symptoms are not entirely consistent with the
           medical evidence and other evidence in the record for the reasons explained in this decision.

R. 731. This language has been criticized by the Seventh Circuit. See Pierce v. Colvin, 739 F.3d 1046, 1050 (7th
Cir. 2014.) Its use has also raised concern as to whether the ALJ was applying the correct evidentiary standard. See
Minger v. Berryhill, 307 F. Supp. 3d 865, 871–72 (N.D. Ill. 2018).

                                                          17
could be done for her. R. 756–57. Both of these stated reasons may be valid explanations for the

lack of or infrequency of treatment. SSR 16-3p (recognizing that “[a]n individual may not be

able to afford treatment and may not have access to free or low-cost medical services” and “[a]

medical source may have advised the individual that there is no further effective treatment to

prescribe or recommend that would benefit the individual.”); see also Jelinek v. Astrue, 662 F.3d

805, 814 (7th Cir. 2011) (reversing and remanding because the ALJ did not address claimant’s

concern about paying for therapy that would have limited her ability to pay for prescribed

medications); Estes v. Colvin, No. 14-CV-3377, 2016 WL 1446218, at *6 (N.D. Ill. Apr. 11,

2016) (reversing and remanding because the ALJ did not properly consider the SSR 16-3p

factors including the fact that a doctor opined that claimant reached maximum medical

improvement and advised against additional injections or surgery). The ALJ, however, did not

discuss either of Plaintiff’s explanations for the gap in medical treatment in his opinion. This

omission leaves this Court to guess whether the ALJ considered these reasons. On remand, the

ALJ should adequately discuss the reasons Plaintiff offered to substantiate the gaps in medical

treatment. The ALJ should also thoroughly explain which symptoms he found consistent or

inconsistent with the evidence in the record and how his evaluation of Plaintiff’s symptoms led

to his conclusion. See SSR 16-3p.




                                                18
                                     IV. CONCLUSION

       For the reasons stated in this opinion, Plaintiff’s motion for summary judgment [17] is

granted, and the Commissioner’s motion for summary judgment [18] is denied. The decision of

the Commissioner is reversed and remanded for further proceedings consistent with this

Memorandum Opinion and Order.



Date: July 11, 2019                         By:     ______________________
                                                    Lisa A. Jensen
                                                    United States Magistrate Judge




                                               19
